Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4, 6-8, 24, 26, 27 and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 3 “to undertake the method of”. The word “the” in front of the limitation(s) “method” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to undertake [[the]] a method of”.
Also, the claim recites in line 4-5 “recorded in the and/or”. It appears that some limitations are missing after the word “the”. It is unclear what the claim is trying to recite. For this reason, the claim is indefinite. The examiner has interpreted the claim in the well environment and/or in one or more further well environments”.

In regards to claim(s) 2-4 and 6-8, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 2 “undertake the step of”. The word “the” in front of the limitation(s) “step” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “undertake [[the]] a step of”.

In regards to claim(s) 3, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 2.

In regards to claim 4, the claim recites in line 3-5 “time for the transmission and/or receipt of communication signals based on one or more well parameters in the well environment”. The word “the” in front of the limitation(s) “transmission and/or receipt of communication signals based on one or more well parameters in the well environment” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in 

In regards to claim 6, the claim recites in line 2 “wherein the one or more well parameters comprise”. The word “the” in front of the limitation(s) “one or more well parameters” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the parameter data comprise”.

In regards to claim 24, the claim recites in line 2-3 “the node comprising”. The claim previously recites a node for use in a communications network and also a plurality of node deployed in a well. It is unclear in the node recited in lines 2-3 is referring to the node for use in the network or it is referring to one of nodes of the plurality of nodes. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “A first node for use in a communications network, the communications network comprising a plurality of nodes deployed in a well environment, the first node comprising:”.
Also, the claim recites in line 6 “associated with the and/or”. It appears that some limitations are missing after the word “the”. It is unclear what the claim is trying to recite. For this reason, the claim is indefinite. The examiner has interpreted the claim in the well environment and/or with one or more further well environments”.
Furthermore, the claim recites in lines 9-10 “to control the transmission and/or reception of communication signals”. The word “the” in front of the limitation(s) “transmission and/or reception of communication signals” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to control [[the]] transmission and/or reception of communication signals”.

In regards to claim(s) 26-27 and 30, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 24.

In regards to claims 26-27 and 30, in each instance that the limitation of “the node” is recited in the claims, it is unclear if the recited node is referring to the node for use in the network or it is referring to one of nodes of the plurality of nodes. For this reason, the claim is indefinite. The examiner has interpreted each time “the node” is recited as “the first node” in order to advance prosecution.

In regards to claim 26, the claim recites in line 2 “noise on the and/or”. It appears that some limitations are missing after the word “the”. It is unclear what the claim is trying to recite. For this reason, the claim is indefinite. The examiner has well environment and/or on one or more further received communication signals and”.

In regards to claim 30, the claim recites in lines 4-5 “for controlling the transmission and/or reception of communication signals by the at least one of the plurality of nodes”. The word “the” in front of the limitation(s) “transmission and/or reception of communication signals by the at least one of the plurality of nodes” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “for controlling [[the]] transmission and/or reception of communication signals by the at least one of the plurality of nodes”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clawson et al. (US-11,035,226).
In regards to claim 1, Clawson teaches an apparatus for controlling communication of data in a communications network within a well environment, the apparatus comprising a computer processor configured to undertake a method of analyzing previously recorded well parameter data recorded in the well environment [fig. 4 step 402, col. 28 L. 3-11 and L. 19-22, col. 32 L. 11-15]. Clawson further teaches that the method comprises determining, based on the analyzed well parameter data, a communication protocol for a node of the communications network [fig. 4 step 404, col. 28 L. 22-27, L. 46-48 and L. 54-58]. Also, Clawson teaches that the method comprises uploading the determined communication protocol to the node [fig. 4 step 406, col. 28 L. 49-58]. Furthermore, Clawson teaches when deployed in the well environment, the node is configured to transmit and/or receive communications signals to/from one or more further nodes in the communications network using the determined communication protocol [fig. 1, col. 29 L. 11-17].  

In regards to claim 4, Clawson, as applied in claim 1 above, further teaches that the determined communication protocol comprises instructions for the node to use a particular frequency, or modulation scheme [col. 12 L. 45-54, col. 28 L. 24-27].  

In regards to claim 6, Clawson, as applied in claim 1 above, further teaches that the well parameter data comprise one of temperature, pressure and physical parameters in the well environment [col. 28 L. 3-7 and L. 19-21].  


Claim(s) 10, 12-14, 18, 21, 24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Derkacz et al. (US-10,119,393).

In regards to claim 10, Derkacz teaches a node for use in a communications network for deployment in a well environment [fig. 4A element 30, fig. 5 element 30, col. 7 L. 37-39]. Also, Derkacz teaches that the node comprises a memory having stored thereon a communication protocol [col. 10 L. 23-30, col. 12 L. 24-31, col. 13 L. 15-23]. Derkacz further teaches that the node comprises a transmitter and/or a receiver for transmitting and/or receiving communication signals [fig. 5 elements 44 and 46]. Furthermore, Derkacz teaches that the node comprises one or more sensors for sensing one or more well parameters associated with the well environment and a processor configured to control the transmission and/or reception of communication signals [col. 7 L. 37-54]. Derkacz also teaches that the processor controls the transmission and reception of communication signals based at least in part on the communication protocol and the sensed one or more well parameters [col. 7 L. 37-45, col. 8 L. 4-10, col. 12 L. 5-10 and L. 24-30, col. 13 L. 17-19].  

In regards to claim 12, Derkacz, as applied in claim 10 above, further teaches that the one or more well parameters comprise one of pressure and composition of a fluid in the well environment [col. 7 L. 49-54, col. 8 L. 32-38, col. 12 L. 8-10].  

In regards to claim 13, Derkacz, as applied in claim 10 above, further teaches that the processor is configured to control the transmission and/or reception of 

In regards to claim 14, Derkacz, as applied in claim 10 above, further teaches that the processor is configured to update the communication protocol based on the one or more sensed well parameters [col. 8 L. 4-10 and L. 33-38, col. 12 L. 24-29].  

In regards to claim 18, Derkacz, as applied in claim 10 above, further teaches that the node comprises the receiver, wherein the receiver is configured to receive, from a further node, further well parameter data relating to one or more further well parameters [fig. 5 element 46, col. 13 L. 4-8]. Furthermore, Derkacz teaches that the processor is further configured to update the communication protocol based on the further well parameter data [col. 13 L. 8-22].  

In regards to claim 21, Derkacz, as applied in claim 10 above, further teaches a communications network for deployment in a well environment, comprising one or more nodes according to claim 10 [fig. 4A element 30, fig. 5 element 30].  

In regards to claim 24, Derkacz, as shown in the rejections of claims 10, 18 and 21 above, teaches the claimed first node for use in a communications network comprising a plurality of nodes deployed in a well environment. 

In regards to claim 26, Derkacz, as applied in claim 24 above, further teaches that the communication protocol can be determined based on signal to noise ration of received signals [col. 12 L. 14-19, L. 24-31 L. 42-47 and L. 50-53]. This teaching means that the processor is configured to determine noise on the and/or one or more further received communication signals and is further configured to determine the communication protocol based on the determined noise.  

In regards to claim 27, Derkacz, as shown in the rejections of claims 10 and 14 above, teaches the claimed limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al. (US-11,035,226) as applied to claim 1 above, and in view of Chau et al. (US-9,274,243) and Moore (US-10,067,973).



In regards to claim 2, Clawson, as applied in claim 1 above, does not teach the processor is further configured to undertake a step of determining the communication protocol based on noise data relating to noise on one or more communication signals.
On the other hand, Chau teaches that noise data collected at a location where a communication signals are transmitted can be used to adjust the transmission frequency (communication protocol) [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. This teaching means that the processor is configured to undertake a step of determining the communication protocol based on noise data relating to noise on one or more transmitted communication signals.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau’s teachings of using noise data to determine the protocol in the apparatus taught by Clawson because it will permit the apparatus to more accurately determine an appropriate communication protocol.
The combination of Clawson and Chau does not teach that the noise data and the well parameter data are collected at the same time.
On the other hand, Moore teaches that all collected data from various sources can be aligned in time in order to better analyze the collected data [fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. This teaching means collected data from various sources and collected at the same time is used for analysis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moore’s teachings of analyzing data that was obtained at the same time in the apparatus taught by the combination because it will permit the system to make better determinations regarding the state of the well 
The combination of Clawson, Chau and Moore teaches that collected data, which includes noise data and well environment data, is analyzed in order to determine a communication protocol [see Clawson col. 28 L. 3-7 and L. 19-27, see Chau col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. Also, the combination teaches that collected data is aligned in time before analysis [see Moore fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. This teaching means that the analyzed collected data, which includes noise data and well environment data and which is used to determine the protocol, is obtained at the same time.

In regards to claim 3, the combination of Clawson, Chau and Moore, as applied in claim 2, further teaches that the processor is further configured to align the noise data and the well parameter data temporally [see Moore fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. It is inherent that all collected data including noise data and well parameter data are timestamped in order to align them in time.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clawson et al. (US-11,035,226) as applied to claim 1 above, and in view of Farmer et al. (US-2019/0098021).

In regards to claims 7 and 8, Clawson, as applied in claim 1 above, teaches that the processor is configured to determine the communication protocol by analyzing 
On other hand, Farmer teaches that it is well known in the art that machine learning algorithms comprising regression analysis can be used to analyze data and obtain results [par. 0070 L. 12-21].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Farmer’s teachings of using machine learning algorithms to analyze the data in the apparatus taught by the combination because it will permit the apparatus to determine the protocols autonomously and analyze the data more efficiently.

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derkacz et al. (US-10,119,393) as applied to claim 14 above, and in view of Chau et al. (US-9,274,243).

In regards to claim 15, Derkacz, as applied in claim 14 above, does not teach the processor is configured to monitor noise data on a transmitted and/or received communication signal.
On the other hand, Chau teaches that a processor can be configured to monitor noise data at the location where a communication signal is transmitted/received (noise data on a transmitted/received communication signal) in order to determine the communication protocol [col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. Furthermore, Chau teaches that the processor is further configured to update the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chau’s teachings of using noise data to determine the protocol in the node taught by Derkacz because it will permit the node to more accurately determine an appropriate communication protocol.

In regards to claim 17, the combination of Derkacz and Chau, as applied in claim 15, further teaches that the noise data is used to determine a transmission frequency different than the noise frequency [see Chau col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. This teaching means the processor is configured to update the communication protocol based at least in part on a frequency of the noise data.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derkacz et al. (US-10,119,393) in view of Chau et al. (US-9,274,243) as applied to claim 15 above, and further in view of Moore (US-10,067,973).

In regards to claim 16, the combination of Derkacz and Chau, as applied in claim 15, further teaches that collected data including well parameter data and noise data is analyzed by the processor in order to update the communication protocol [see Derkacz col. 8 L. 4-10, col. 12 L. 5-10 and L. 24-29, see Chau col. 18 L. 2-10, col. 25 L. 30-36 and L. 66-67, col. 26 L. 1]. However, the combination does not teach the processor is further configured to timestamp the noise data and sensed well parameter 
On the other hand, Moore teaches that all collected data from various sources can be aligned in time in order to better analyze the collected data [fig. 4 steps 430, 440 and 450, col.4 L. 56-63, col. 6 L. 32-46]. This teaching means that the processor is configured to timestamp the collected data, which in the case of the combination includes the noise data and sensed well parameter data, and that the processor is configured to align temporally collected data so it can be analyzed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moore’s teachings of analyzing data that was obtained at the same time in the node taught by the combination because it will permit the system to make better determinations regarding the state of the well environment at a particular time in order to determine an appropriate communication protocol.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derkacz et al. (US-10,119,393) as applied to claim 24 above, and in view of Clawson (US-11,035,226).

In regards to claim 30, Derkacz, as applied in claim 24 above, teaches that the node comprises a transmitter [fig. 5 element 44]. However, Derkacz does not teach the transmitter is configured to transmit data indicative of the determined communications protocol to at least one of the plurality of nodes for updating the communications 
On the other hand, Clawson teaches that a node can use its transmitter to transmit a determined communication protocol to another node for updating the communications protocol for controlling the reception of communication signals by the other node [col. 4 L. 9-16 and L. 22-27, col. 12 L. 39-54 and L. 59-65].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Clawson’s teachings of transmitting a determined communications protocol to another node of the network in the node taught by the Derkacz because it will permit a node to inform to another node receiving transmitted data about how to correctly receive the transmitted data. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685